internal_revenue_service department of the treasury washington dc oc zz contact person feod xxxxx telephone number mxxxx in reference to pate op e er t dec xxxxx xxxxx xxxxx attn xxxxx legend company m corporation n plan x fund cc xxxxx xxxxx xxxxx xxxxx this is in response to a request dated date as supplemented by correspondence dated date made on your behalf by your authorized representative for a ruling concerning the deduction under sec_404 of the internal_revenue_code of certain cash dividends distributea from plan x to participants and their beneficiaries the following facts and representations have been submitted in support of the request company m adopted plan x on date a defined_contribution_plan qualified under sec_401 and sec_401 of the code with a_trust exempt under sec_501 plan xx provides for matching_contributions on both pre-tax and post-tax contributions of the sum of an employee’s pre-tax and after-tax contributions up to percent of compensation maintained by company m for the benefit of its employees and the employees of its adopting subsidiaries and is administered by a retirement committee appointed by company m such match is equal to percent plan xx is as set forth in sec_1 of the plan document pian x provides for the following four types of participant accounts company contributions account pre-tax contributions account post-tax contributions account and rollover_contributions account plan x provides for seven kinds of investment funds all dividends interest and other distributions received by xxxxx the trustee with respect to any one of the investment funds are reinvested into that same fund one of plan x’s investment funds is fund cc pursuant to sec_5 of plan x fund c investment of employer contributions to plan x contributions to plan x are invested in the capital stock of corporation n the parent of company m of corporation n capital stock of corporation n is referred to in plan x as company m stock is tradable on the nasd exchange is the sole vehicle for the the capital stock company m the plan x was last amended and restated on date x will become effective date under such restatement the following changes to plan a portion of plan x will be converted to a nonleveraged employee_stock_ownership_plan esop that is intended to meet the requirements of sec_401 sec_409 and sec_4975 of the code fund c will be divided into an esop subaccount and a nonesop subaccount fund c will be available for investment of pre-tax contributions post-tax contributions and rollover_contributions as well as for employer contributions each of the four types of participant accounts will be divided into an esop subaccount and a nonesop subaccount for instance every post-tax contributions account maintained on behalf of individual participants will be divided into esop and nonesop subaccounts and the esop will consist of the fund c esop subaccount the fund c esop subaccount will be the sum of all amounts held in the company contributions account esop subaccount pre-tax contributions account esop subaccount post-tax contributions account esop subaccount and rollover_contributions account esop subaccount participants or their beneficiaries will be able to elect to receive cash distributions of dividends_paid on company m stock in the esop subaccount of fund cc election is to be made at such time and in such manner as the retirement committee may prescribe and is effective for the distribution of future cash dividends until the election is revoked by the participant or beneficiary participant or beneficiary elects to receive cash the cash dividend will be paid_by the dividend disbursing agent directly to the plan trustee and then distributed by the trustee to the participant or beneficiary no later than such ifa xxxxx days after the end of the plan_year in which the dividend is declared year the plan_year of plan x is based on the calendar based on the above facts and representations you have requested a ruling that dividends on company m-stock held by the esop portion of plan x that are paid directly in cash to participants or beneficiaries or to the trustee and then distributed to participants or beneficiaries within days of the close of the plan_year will be deductible under sec_404 of the code by company m in the year in which such dividends are paid or distributed to participants or beneficiaries sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities deduction is in addition to the deductions allowed under sec_404 of the code such sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid in cash to plan participants or their beneficiaries or is paid to the plan and is distributed in cash to plan participants or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides in relevant part that the term applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an esop which is maintained by a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 of the code which includes such corporation sec_404 of the code provides that for purposes of sec_404 employer_securities has the meaning given such term by sec_409 of the code sec_409 of the code provides that the term employer_securities means common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily_tradable on an established_securities_market xxxxx sec_404 1t q a-1 of the temporary income_tax regulations provides that sec_404 of the code allows a corporation a deduction for dividends actually paid in accordance with sec_404 with respect to stock of such corporation held by an esop as defined in sec_4975 of the code maintained by the corporation or by any other corporation that is a member of a controlled_group_of_corporations within the meaning of sec_409 of the code that includes the corporation but only if such dividends may be immediately distributed under the terms of the plan and all of the applicable qualification and distribution rules allowed under sec_404 for the taxable_year of the corporation during which the dividends are received by the participants the deduction is sec_404 k -1t q a-2 of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends participants in accordance with sec_404 of the code are deductible under sec_404 despite such an election provision dividends actually paid in cash to plan sec_404 of the code provides that the secretary may disallow the deduction under sec_404 for any dividend if the secretary determines that such dividend constitutes in substance an evasion of taxation based on your representations corporation n and company m are members of the same controlled_group contributions to the esop portion of plan x will be invested in the common_stock of corporation n the common_stock of corporation n securities market and dividends on corporation n stock allocated to participants’ esop subaccounts will be paid to participants or beneficiaries within days of the close of the plan_year if they do not elect to have the dividends retained by plan xx is readily_tradable on an established accordingly we conclude that dividends on company m stock held by the esop portion of plan x that are paid directly in cash to participants or beneficiaries or to the trustee and then distributed to participants or beneficiaries within days of the close of the plan_year will be deductible under sec_404 of the code by company m distributed to participants or beneficiaries in the year in which such dividends are paid or sexatx this ruling is based on the assumption that plan x will meet the requirements of sec_401 sec_401 sec_409 and sec_4975 of the code and that the related trust will be tax exempt under sec_501 at the time the transaction that you have described takes place this ruling is also based on the assumption that the proposed dividends do not constitute in substance an evasion of taxation within the meaning of sec_404 of the code to whether or not the disallowance of deductions provided for in that section would be applicable here we are expressing no opinion as a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely signed soyor b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc district_director xxxxx key district attn chief ep eo xxxxx xxxxx xxxxx xxxxx
